Defendant’s insolvency and sale of its effects, with return of executions unsatisfied on j udgments recovered for death, called for administration of its assets by the court through a receiver. The order of December 8, 1916, appointing Mr. Belford as such receiver, is accordingly affirmed, with ten dollars costs and disbursements. The prior injunction order obtained by plaintiff Blatch, having served its purpose to prevent a premature disposition of the assets of the dissolved corporation, is also affirmed, without costs. On neither appeal has this court before it the necessary parties to pass on any questions of priorities which may hereafter be raised by appropriate steps in the sequestration proceedings. Jenks, P. J., Thomas, Stapleton, Mills, Rich and Putnam, JJ., concurred; Carr, J., not voting.